Case 2:19-cv-10526-JAK-RAO Document 15 Filed 04/24/20 Page 1 of 2 Page ID #:131



   1

   2
                                                                           4/24/2020
   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    RICKEY REED,                              Case No. CV 19-10526 JAK (RAOx)
  12                       Plaintiff,
  13          v.                                  ORDER ACCEPTING REPORT
                                                  AND RECOMMENDATION OF
  14    THE CITY OF CULVER CITY, et al.,          UNITED STATES MAGISTRATE
                                                  JUDGE
  15                       Defendants.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the
  18   other records and files herein, and the Magistrate Judge’s Report and
  19   Recommendation (“Report”). The time for filing objections to the Report has passed,
  20   and no objections have been filed. The Court hereby accepts and adopts the findings,
  21   conclusions, and recommendations of the Magistrate Judge.
  22         Accordingly, IT IS ORDERED that Plaintiff’s claims against the individually-
  23   named defendants and Plaintiff’s ADEA claim are dismissed with leave to amend.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
Case 2:19-cv-10526-JAK-RAO Document 15 Filed 04/24/20 Page 2 of 2 Page ID #:132



   1         Within 14 days of the date of this order, Plaintiff shall file either: (1) a first
   2   amended complaint; or (2) a notice that he would like to proceed on his Title VII and
   3   FEHA claims against Culver City.
   4         IT IS SO ORDERED.
   5

   6   Dated: April 24, 2020            _________________________________
                                             John A. Kronstadt
   7
                                             United States District Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 2
